228 S.W.3d 587 (2007)
David LEONARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87993.
Missouri Court of Appeals, Eastern District, Division Four.
May 29, 2007.
Motion for Rehearing and/or Transfer Denied July 18, 2007.
David Leonard, Moberly, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 18, 2007.
Prior report: 157 S.W.3d 331.

ORDER
PER CURIAM.
David Leonard appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*588 The judgment is affirmed pursuant to Rule 84.16(b).